NUMBER 13-19-00271-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


FRANCISCO JAVIER ZAMARRIPA,                                                   Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                     On appeal from the 139th District Court
                           of Hidalgo County, Texas.



                      ORDER TO FILE APPELLATE BRIEF
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       This cause is before the Court on appellant's third unopposed motion for extension

of time to file the brief. Appellant’s brief was originally due to be filed on September 23,

2019, and this Court previously granted appellant two extensions for the filing of

appellant’s brief in this cause.
       The Court, having fully examined and considered appellant's third motion for

extension of time to file the brief and the extensions previously granted in this cause, is of

the opinion that, in the interest of justice, appellant's third motion for extension of time to

file the brief should be granted with order. The Court, however, looks with disfavor upon

the delay caused by counsel's failure to have filed a brief in this matter.

       Appellant's third motion for extension of time to file the brief is GRANTED, and the

Honorable Traci Evans, counsel for appellant, is ORDERED to file the appellate brief with

this Court on or before March 30, 2020. No further extensions will be granted in this matter

absent exigent circumstances. If counsel fails to file the brief within the specified period

of time, the Court will act appropriately to ensure that appellant's rights are protected. TEX.

R. APP. P. 38.8(b)(4).

                                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of January, 2020.




                                              2